UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – January 20, 2011 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of incorporation) (IRS Employer Identification No.) 82 FRANKLIN AVE., HALLSTEAD, PA (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On January 19, 2011, Peoples Financial Services Corp. issued a press release to announce its new CFO.A copy of the press release is included as Exhibit 99 to this report. Item 9.01 Financial Statements and Exhibits 99: Press Release of Peoples Financial Services Corp., dated January 19, 2011, announcing its new CFO. 2 Exhibit Page Number of Manually Signed Original 99 Press Release of Peoples Financial Services Corp., dated January 19, 2011, announcing its new CFO. 4 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 20, 2011 /s/ Alan W. Dakey By: Alan W. Dakey President & CEO Dated: January 20, 2011 /s/ Debra E. Dissinger By: Debra E. Dissinger Executive Vice President/COO Dated: January 20, 2011 /s/ Joseph M. Ferretti By: Joseph M. Ferretti Sr. Vice President/CCO Dated: January 20, 2011 /s/ Frederick J. Malloy By: Frederick J. Malloy Vice President/Controller Dated: January 20, 2011 /s/ Scott A. Seasock By: Scott A. Seasock Sr. Vice President/CFO 4
